DETAILED ACTION
	This is in response to communication received on 2/10/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 9/15/21 and 11/21/21.

Claim Rejections - 35 USC § 102
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by GRANT (US PGPub 2018/0355475) on claims 2 and 9 maintained. The rejection has been updated below to meet the amended claim language. Further, new claim(s) 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipation by GRANT (US PGPub 2018/0355475).
	As for claim 2, GRANT teaches "Systems for depositing coatings onto surfaces of molds and other articles are generally provided" (abstract, lines 1-2), i.e. A method. 
GRANT further shows in Fig. 8A and Fig. 8B and discussed "Each Figure shows a system comprising mold support 100, filament assembly 200, gas inlet port 300, mold 400 disposed on the mold support, and deposition chamber 500" (paragraph 54, see further 50), i.e. a deposition chamber with a portion of a wall and/or a base enclosing a reaction volume, wherein: the reaction volume is positioned in a deposition chamber; the reaction volume is in fluidic communication with a source of a process gas ... the reaction volume is enclosed by a plurality of walls and a base.
GRANT further teaches "Fig. 6 shows a cross-section of one non-limiting example of a system 4000 adapted and arranged for this purpose, which includes mold support 100, filament assembly 200, gas inlet port 300, mold 400 disposed on the mold support, and deposition chamber 500. Deposition chamber 500 may be lowered such that it encloses the filament assembly and the mold. The deposition chamber may form a vacuum-tight seal or gas-tight seal with the mold support, and may allow for reduced pressures to be maintained during coating deposition” (paragraph 50, lines 4-13), i.e. moving the portion and/or the entirety of the wall and/or the base enclosing the reaction volume changes a size of the reaction volume wherein the change in size is the change in the position of the size as the chamber is lowered on top of the filament assembly and mold.
GRANT further teaches "The feed gas composition depends on the composition of the coating being deposited. When forming a fluorocarbon polymeric material, such as PTFE, suitable feed gases include those that decompose (or pyrolyze) to form fluorocarbon (e.g., CF2) monomer units. Examples of feed gases that decompose to form CF2 monomer units include C3F6O (HFPO or hexafluoropropylene oxide)" (paragraph 92, lines 1-7), i.e. a source of a process gas comprising hexafluoropropylene oxide vapor ... the filament is configured to heat the hexafluoropropylene oxide vapor thereby causing it to decompose.
GRANT further teaches "In some embodiments, a system may comprise a deposition chamber may be adapted and arranged to be held under vacuum" (paragraph 70, lines 1-3), i.e. a source of vacuum and the reaction volume is capable of being evacuated of air by the source of vacuum.
GRANT further teaches "one or more methods may be performed by employing the systems described herein. For example, a conformal coating may be formed on a mold by flowing a gaseous species parallel to a plurality of filaments in a filament array" (paragraph 84, lines 1-5), i.e. wherein the reaction volume is configured to allow one dimensional flow of the process gas therethrough.
GRANT teaches "The filaments may be a wires which are heated by resistive heating" (paragraph 44, lines 4-5), i.e. the reaction volume comprises a filament taking the form of a wire configured to increase in temperature upon the application of a voltage thereto ... the wire is configured to heat.
As for claim 9, GRANT teaches "In some cases, an inert gas (nitrogen, argon) may be added to the feed gas" (paragraph 92, lines 17-18), i.e. wherein the reaction volume further comprises a carrier gas.
As for claim 21, GRANT further teaches "Fig. 6 shows a cross-section of one non-limiting example of a system 4000 adapted and arranged for this purpose, which includes mold support 100, filament assembly 200, gas inlet port 300, mold 400 disposed on the mold support, and deposition chamber 500. Deposition chamber 500 may be lowered such that it encloses the filament assembly and the mold. The deposition chamber may form a vacuum-tight seal or gas-tight seal with the mold support, and may allow for reduced pressures to be maintained during coating deposition” (paragraph 50, lines 4-13), i.e. wherein the filaments are positioned at least partially inside the reaction volume.
As for claim 22, GRANT teaches GRANT further teaches "Fig. 6 shows a cross-section of one non-limiting example of a system 4000 adapted and arranged for this purpose, which includes mold support 100, filament assembly 200, gas inlet port 300, mold 400 disposed on the mold support, and deposition chamber 500. Deposition chamber 500 may be lowered such that it encloses the filament assembly and the mold. The deposition chamber may form a vacuum-tight seal or gas-tight seal with the mold support, and may allow for reduced pressures to be maintained during coating deposition” (paragraph 50, lines 4-13), i.e. wherein the reaction volume is positioned inside a deposition chamber, and wherein the base enclosing the reaction volume is a base of the deposition chamber.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over GRANT (US PGPub 2018/0355475) on claims 7-8 and 10 are maintained. The rejection is repeated below for convenience.
As for claim 7, GRANT teaches "In general, the feed gas is heated to a temperature sufficient to decompose ( or pyrolyze) to form the desired monomer units. As noted above, a heat source (e.g., a filament) may be used to heat the feed gas. Typical heat source temperatures are between about 200° C. and about 800° C" (paragraph 94, lines 1-6), i.e. a range that overlaps with wherein a temperature of the wire is greater than or equal to 150 °C and less than or equal to 1500 °C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 8, GRANT teaches "The specific flow rate may depend on a variety of factors including other processing parameters (e.g., chamber pressure), the geometry of the coating apparatus, as well as the desired properties of the coating. During the deposition process, the partial pressure of the feed gas is preferably kept to a sufficiently low level that prevents homogeneous gas-phase reactions, which could form particles in the gaseous environment rather than a coating on the mold surface" (paragraph 93, lines 4-12), i.e. wherein the amount of the feed gas in the reaction chamber is a result effective variable.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the amount of the hexafluoropropylene oxide in the reaction volume such that a coating without homogenous gas-phase reactions forming aerial particles is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 10, GRANT teaches "The deposition chamber may be held at a pressure of less than or equal to 500 Torr'' (paragraph 70, lines 4-5) "The deposition chamber may be held at a pressure of greater than or equal to 0.0005 Torr'' (paragraph 70, lines 14-15), and "Combinations of the above-referenced ranges are also possible" (paragraph 70, lines 26-27), i.e. a range that overlaps with wherein a pressure of the reaction volume is greater than or equal to 1 mTorr and less than or equal to 100 Torr. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over GRANT (US PGPub 2018/0355475) and GLEASON (US Patent Number 5,888,591) on claim 4 is maintained. The rejection is repeated below for convenience.
As for claim 4, GRANT teaches "Systems for depositing coatings onto surfaces of molds and other articles are generally provided" (abstract, lines 1-2), i.e. A method.
GRANT is silent on rotating at least a portion of a base.	
GLEASON teaches "Provided are methods for forming a fluorocarbon polymer thin film on the surface of a structure" (abstract, lines 1-2), i.e. a method.
GLEASON teaches "Rotation of the wires can be employed for enhancing the uniformity of the wire coating. In one example rotation technique, the wires are rotated about their longitudinal axis, by, e.g., manually adjusting the wires. In a second example rotation technique, the wires are rotated around points in the deposition chamber. In this case, the holding ring can be configured, e.g., to spin like a record on a turntable such that portions of the wire lengths are periodically moved around the deposition chamber" (column 7, lines 45-54) wherein the holding ring is analogous to a base holding a substrate to be coated.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have rotating at least a portion of a base such that the substrate be coated is rotated in the process of GRANT because GLEASON teaches such rotation of substrates can enhance uniformity of the coating applied to such coating.
GRANT further shows in Fig. 8A and Fig. 8B and discussed "Each Figure shows a system comprising mold support 100, filament assembly 200, gas inlet port 300, mold 400 disposed on the mold support, and deposition chamber 500" (paragraph 54, see further 50), i.e. a reaction volume is positioned in a deposition chamber such that a base that, together with a plurality of walls, encloses a reaction volume, the reaction volume is in fluidic communication with a source of a process gas.
GRANT further teaches “The feed gas composition depends on the composition of the coating being deposited. When forming a fluorocarbon polymeric material, such as PTFE, suitable feed gases include those that decompose ( or pyrolyze) to form fluorocarbon (e.g., CF2) monomer units. Examples of feed gases that decompose to form CF2 monomer units include C3F6O (HFPO or hexafluoropropylene oxide)" (paragraph 92, lines 1-7), i.e. a source of a process gas comprising hexafluoropropylene oxide vapor ... the filament is configured to heat the hexafluoropropylene oxide vapor thereby causing it to decompose.
GRANT further teaches "In some embodiments, a system may comprise a deposition chamber may be adapted and arranged to be held under vacuum" (paragraph 70, lines 1-3), i.e. a source of vacuum and the reaction volume is capable of being evacuated of air by the source of vacuum.
GRANT further teaches "one or more methods may be performed by employing the systems described herein. For example, a conformal coating may be formed on a mold by flowing a gaseous species parallel to a plurality of filaments in a filament array" (paragraph 84, lines 1-5), i.e. wherein the reaction volume is configured to allow one dimensional flow of the process gas therethrough.
GRANT teaches "The filaments may be a wires which are heated by resistive heating" (paragraph 44, lines 4-5), i.e. the reaction volume comprises a filament taking the form of a wire configured to increase in temperature upon the application of a voltage thereto ... the wire is configured to heat.

Response to Arguments
Applicant's arguments filed 2/10/22 have been fully considered but they are not persuasive.
Applicant’s principal argument is/are:
(a) GRANT does not teach or make obvious a method in which moving a portion and/or entirety of the wall and/or base enclosing the reaction volume changes a size of the reaction volume. GRANT goes on to argue that such an appreciable barrier to the flow or diffusion of reaction gasses is necessary for a change in the size of the reaction volume.
(b) Applicant argues that the GLEASON’s teachings of rotation are limited to a holding ring and combining such an embodiment with GRANT would not result in a rotating base to the substrate.

In response please consider the following remarks:
(a) Examiner respectfully points out to Applicant that the scope of changes a size of the reaction volume is not limited to embodiments wherein there must be an appreciable barrier to the flow or diffusion of reaction gasses. In fact, the claim has a scope that encompasses any change to a size of the reaction volume, such as position or a change in the functional size of the reaction volume (i.e. wherein moving a filament closer to a surface with reduce the area over which reactive species must travel to the surface thereby changing a size). If Applicant wishes the claims to be limited such that the change in limited to the movement of appreciable barriers to the flow or diffusion of reactions gases, or to wherein the change is limited to a reduction or increase in reaction volume, the claims must be amended to reflect that.
	Applicant’s argument is not persuasive because it is not germane with the scope of the claim.

(b) Examiner respectfully points out to Applicant that the holding ring taught by GLEASON is an example of how to achieve the rotation of objects to be coated. GLEASON’s teachings are not specifically limited to the holding ring, but also more generally to the rotating the substrate being coated improving uniformity (see rejection of claim 4 above). In fact, the holding ring is specifically described as a second example in GLEASON (column 7, lines 49-51). The first example given is one in which the wires are rotated around their longitudinal axis (column 7, lines 45-48), and considering that GRANT’s mold to be coated is placed on a support base, Examiner notes that it would be well within the skill of the ordinary artisan to rotate the base, and thereby the mold, about its longitudinal axis to achieve the improved uniformity taught by GLEASON. 
	Applicant’s arguments are not persuasive because they fall to address GLEASON’s teachings as whole and instead focus on a singular example. Disclosed examples and preferred embodiments do not constitute a teachings away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717